Name: Directive 2000/18/EC of the European Parliament and of the Council of 17 April 2000 on minimum examination requirements for safety advisers for the transport of dangerous goods by road, rail or inland waterway
 Type: Directive
 Subject Matter: organisation of transport;  transport policy;  labour market;  maritime and inland waterway transport;  land transport;  organisation of teaching
 Date Published: 2000-05-19

 Avis juridique important|32000L0018Directive 2000/18/EC of the European Parliament and of the Council of 17 April 2000 on minimum examination requirements for safety advisers for the transport of dangerous goods by road, rail or inland waterway Official Journal L 118 , 19/05/2000 P. 0041 - 0043Directive 2000/18/EC of the European Parliament and of the Councilof 17 April 2000on minimum examination requirements for safety advisers for the transport of dangerous goods by road, rail or inland waterwayTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 75(1)(c) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the Economic and Social Committee(2),After consulting the Committee of the Regions,Acting in accordance with the procedure referred to in Article 251 of the Treaty(3),(1) Whereas the improvement of transport safety and the protection of the environment, especially within the context of the transport of dangerous goods by road, rail and inland waterway, are important issues, as is also the human element in the safe operation of these modes of transport.(2) Whereas under the terms of Council Directive 96/35/EC of 3 June 1996 on the appointment and vocational qualification of safety advisers for the transport of dangerous goods by road, rail and inland waterway(4), all undertakings the activities of which include the transport of dangerous goods, as well as the loading or unloading related to that type of transport, are obliged to appoint one or more safety advisers. The said Directive does not contain any detailed provisions aimed at the harmonisation of examination requirements for safety advisers or any provisions applicable to examination bodies.(3) Whereas Member States should set up a common minimum framework for the examination of safety advisers and the conditions for the examination bodies in order to guarantee a certain level of quality and to facilitate the mutual recognition of EC certificates of training.(4) Whereas the examination of safety advisers will as a minimum include a written test consisting of questions relating at least to the subjects listed in Annex II to Directive 96/35/EC and a case study whereby the candidates can demonstrate that they have the ability to carry out the tasks of a safety adviser.(5) Whereas Member States may provide that candidates who intend to work for undertakings whose activities are concerned only with specific dangerous goods will be examined only on subject matters related to their activities. In this case, the EC certificate of training should clearly indicate the limits of its validity.(6) Whereas the examination organised by the examination bodies will be subject to approval of the Member States' competent authorities. Member States will define the criteria applicable to examination bodies should be technically competent, reliable and independent.(7) Whereas Member States should assist one another in the implementation of this Directive,HAVE ADOPTED THIS DIRECTIVE:CHAPTER IScope and definitionsArticle 11. This Directive lays down the minimum examination requirements for the examination needed to obtain the EC certificate of training as safety adviser for the transport of dangerous goods provided for in Directive 96/35/EC.2. Member States shall take all necessary measures to ensure that safety advisers for the transport of dangerous goods are examined in such a way that they satisfy these minimum requirements.Article 2For the purposes of this Directive:(a) "safety adviser for the transport of dangerous goods", hereinafter referred to as "adviser", shall mean any person specified in Article 2(b) of Directive 96/35/EC;(b) "dangerous goods" shall mean goods defined in Article 2 of Directive 94/55/EC(5) and Article 2 of Directive 96/49/EC(6);(c) "undertaking" shall mean the undertakings specified in Article 2(a) of Directive 96/35/EC;(d) "examination" shall mean the examination specified in Article 5(2) of Directive 96/35/EC;(e) "examination body" shall mean any body designated by the competent authorities of the Member States to hold examinations;(f) "EC certificate" shall mean the certificate established in accordance with the model given in Annex III to Directive 96/35/EC.CHAPTER IIExaminationsArticle 31. The competent authority or examining body shall organise a compulsory written examination which it may supplement with an oral examination to check whether candidates possess the necessary level of knowledge required to carry out the tasks of adviser in order to obtain the EC certificate.2. The compulsory examination shall consist of a written test adapted to the mode(s) of transport in respect of which the EC certificate is issued.3. (a) The candidate shall be given a questionnaire. It shall consist of at least 20 open questions relating, in accordance with Article 5(4) of Directive 96/35/EC, at least to the subjects listed in Annex II to the said Directive. However, use may be made of multiple choice questions. In that case, two multiple choice questions shall be equal to one open question.Among those subjects, particular attention, appropriate to the mode of transport concerned, shall be given to the following topics:- general prevention and safety measures,- the classification of dangerous goods,- general packaging requirements, including tanks, tank containers and rail tankers,- danger markings and labels,- references in transport documents,- handling and stowage,- the vocational training of crews,- vehicle papers and transport certificates,- safety instructions,- transport equipment requirements.(b) Candidates shall carry out a case study in connection with Annex I to Directive 96/35/EC whereby they can demonstrate that they have the ability to carry out the tasks of adviser.(c) Member States may provide that candidates who intend to work for undertakings specialised in the transport of certain types of dangerous goods shall be tested, in accordance with Annex II of Directive 96/35/EC, only on matters related to their activities.These types of goods shall be:- class 1 (explosives),- class 2 (gases),- class 7 (radioactive material),- classes 3, 4.1, 4.2, 4.3, 5.1, 5.2, 6.1, 6.2, 8 and 9 (solids and liquids),- UN numbers 1202, 1203, 1223 (mineral oils).The heading of the EC certificate must clearly indicate that it is valid only for types of dangerous goods referred to in this paragraph and on which the adviser has been examined in accordance with the requirements defined in (a) and (b).4. The competent authority or examination body shall gradually establish a compendium of the questions which have been included in the examination.CHAPTER IIICriteria applicable to examination bodiesArticle 41. If Member States do not take direct charge of the organisation of the examination, they shall appoint the examination bodies on the basis of the following criteria:(a) competence of the examination body;(b) specification of the examination arrangements proposed by the examination body;(c) measures intended to ensure the impartiality of the examinations;(d) independence of the body as regards any natural or legal persons employing advisers.2. The approved examination body shall be designated in writing. Such approval may be of limited duration.Article 5Member States shall assist one another in implementing this Directive.Each Member State shall submit on a regular basis to the Commission the compendium of questions referred to in Article 3(4). The Commission shall inform the other Member States thereof.CHAPTER IVFinal provisionsArticle 61. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive within three months of its entry into force. They shall forthwith inform the Commission thereof.When the Member States adopt these measures, they shall include a reference to this Directive or shall be accompanied by such a reference upon their official publication. The Member States shall lay down the manner in which such references shall be made.2. The Member States shall communicate to the Commission the texts of the provisions of national law which they adopt in the field governed by this Directive.Article 7This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 8This Directive is addressed to the Member States.Done at Luxembourg, 17 April 2000.For the European ParliamentThe PresidentN. FontaineFor the CouncilThe PresidentL. Capoulas Santos(1) OJ C 148, 14.5.1998, p. 21, and OJ C 52, 23.2.1999, p. 16.(2) OJ C 407, 28.12.1998, p. 118.(3) Opinion of the European Parliament of 20 October 1998 (OJ C 341, 9.11.1998, p. 29), confirmed on 16 September 1999, Council Common Position of 29 March 1999 (OJ C 36, 8.2.2000, p. 1) and Decision of the European Parliament of 18 January 2000 (not yet published in the Official Journal). Council Decision of 28 March 2000.(4) OJ L 145, 19.6.1996, p. 10.(5) Council Directive 94/55/EC of 21 November 1994 on the approximation of the laws of the Member States with regard to the transport of dangerous goods by road (OJ L 319, 12.12.1994, p. 7). Directive amended by Commission Directive 96/86/EC (OJ L 335, 24.12.1996, p. 43 and OJ L 251, 15.9.1997, p. 1).(6) Council Directive 96/49/EC of 23 July 1996 on the harmonisation of the laws of the Member States with regard to transport of dangerous goods by rail (OJ L 235, 17.9.1996, p. 25). Directive amended by Commission Directive 96/87/EC (OJ L 335, 24.12.1996, p. 45).